MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              Apr 28 2015, 6:52 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Chris Palmer                                               Gregory F. Zoeller
Indianapolis, Indiana                                      Attorney General of Indiana

                                                           Larry D. Allen
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

L.C.,                                                     April 28, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1410-JV-708
        v.                                                Appeal from the Marion County
                                                          Superior Court
                                                          The Honorable Marilyn Moores,
State of Indiana,                                         Judge
Appellee-Plaintiff                                        The Honorable Geoffrey Gaither,
                                                          Magistrate
                                                          Cause No. 49D09-1406-JD-001475




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015            Page 1 of 6
                                            Case Summary
[1]   L.C. was adjudicated a juvenile delinquent for having committed an act that

      would be Possession of Marijuana, as a Class A misdemeanor, 1 if committed by

      an adult.2 He appeals the adjudication, presenting the sole issue of whether the

      juvenile court abused its discretion by admitting evidence that was illegally

      obtained. We affirm.



                             Facts and Procedural History
[2]   On May 9, 2014, Indiana State Police excise officers Harrison Rich and

      Michelle Catterson were located at the parking lot of DNS Liquors in

      Indianapolis, performing routine enforcement duties. They observed a young

      woman exit her vehicle, enter the liquor store, return with two brown paper

      bags, and hand the bags to her passengers. As the young woman drove away,

      Officer Rich observed that the passengers appeared to be “well under the age of

      twenty-one.” (Tr. 31.)


[3]   The officers followed the vehicle as it travelled to and stopped in a nearby

      Village Pantry parking lot. Officer Rich then activated his lights and

      approached the vehicle. Upon request, the driver produced identification




      1
        Ind. Code § 35-48-4-11. The offense may now be a Class A or B misdemeanor or a Level 6 felony. We
      refer to the version of the statute in effect at the time of L.C.’s conduct.
      2
       The juvenile court also entered a true finding that L.C. had possessed alcohol. Indiana Code Section 7.1-5-
      7-7 provides that possession of alcohol by a minor is a Class C misdemeanor. Indiana Code Section 7.1-1-3-
      25 defines a minor as a person less than twenty-one years of age.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015             Page 2 of 6
      indicating that she was twenty-four years old. Officer Catterson approached the

      front passenger side, where she detected the odor of marijuana. She alerted

      Officer Rich, who went to the passenger side and also detected a marijuana

      odor.


[4]   The front seat passenger advised Officer Rich that he was a minor. Officer

      Rich, who could see that the package at the passenger’s feet contained a brandy

      bottle, advised the passenger that he was under arrest for possession of an

      alcoholic beverage by a minor. A search of the passenger incident to arrest

      yielded a small bag of marijuana.


[5]   Officer Rich approached the back seat passenger, L.C., who was in proximity to

      the second brown bag. L.C. provided information that he was fifteen years old.

      Officer Rich ordered L.C. to exit the vehicle. When L.C. complied, Officer

      Rich observed that L.C. had been sitting on a bag of marijuana.


[6]   The State alleged L.C. to be delinquent. At the denial hearing, L.C. moved to

      suppress evidence that he had possessed alcohol and marijuana, claiming that

      the officers had detained him without reasonable suspicion of illegal activity.

      The juvenile court denied the motion to suppress and entered a true finding on

      each count alleged by the State. L.C. filed a motion to reconsider, which was

      summarily denied at the dispositional hearing. L.C. now appeals.



                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015   Page 3 of 6
[7]   A juvenile court has discretion regarding the admission of evidence, and its

      decisions are reviewed only for an abuse of that discretion. C.L.M. v. State, 874
N.E.2d 386, 389 (Ind. Ct. App. 2007). We reverse only when admission is

      clearly against the logic and effect of the facts and circumstances and the error

      affects a party’s substantial rights. Clark v. State, 994 N.E.2d 252, 260 (Ind.

      2013).


[8]   L.C. argues that he was entitled to have the evidence against him suppressed

      because it was obtained in violation of his rights under the Fourth Amendment

      to the United States Constitution and Article 1, Section 11 of the Indiana

      Constitution. More specifically, L.C. claims that his detention was not

      predicated upon reasonable suspicion.


[9]   The Fourth Amendment protects citizens from unreasonable searches and

      seizures. J.D. v. State, 902 N.E.2d 293, 295 (Ind. Ct. App. 2009). However, an

      officer may briefly stop a person for investigation if the officer has reasonable

      suspicion of criminal activity. Id. Reasonable suspicion exists when the facts

      known to the officer, together with the reasonable inferences to be drawn

      therefrom, would cause an ordinarily prudent person to believe that criminal

      activity has or is about to occur. Id. at 295-96. Reasonable suspicion is

      determined on a case-by-case examination of the totality of the circumstances,

      and must be an objective determination that is something more than an

      inchoate and unparticularized suspicion or hunch. Id. at 296. A reasonable

      suspicion amounts to less than proof of wrongdoing by a preponderance of the

      evidence. Id.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015   Page 4 of 6
[10]   Here, the officers observed a young woman exit a liquor store and hand two

       brown paper bags to her passengers. The passengers appeared to Officer Rich,

       who had received extensive training as an excise officer, to be “well under the

       age of twenty-one.” (Tr. 31.) We think this sufficient to cause an ordinarily

       prudent person to believe that criminal activity was about to occur. We reject

       the notion that Officer Rich could not intervene because another beverage could

       have been purchased at the liquor store and packaged similarly. See Terry v.

       Ohio, 392 U.S. 1, 30 (1968) (the Fourth Amendment was not violated where an

       officer had observed individuals pacing, looking in a store window, and

       conferring – conduct that could be either innocent or suspicious – and had

       detained them to resolve the ambiguity). L.C.’s detention did not take place in

       violation of the Fourth Amendment.


[11]   The Indiana Constitutional analysis is much like that under the Fourth

       Amendment. J.D., 902 N.E.2d at 296. The rights of liberty, privacy, and free

       movement are not absolute, but are balanced against society’s right to

       protection. Id. The reasonableness of a search or seizure turns upon a

       balancing of: (1) the degree of concern, suspicion, or knowledge that a

       violation has occurred, (2) the degree of intrusion the method of the search or

       seizure imposes on the citizen’s ordinary activities, and (3) the extent of law

       enforcement needs. Litchfield v. State, 824 N.E.2d 356, 361 (Ind. 2005).


[12]   As we have previously determined, Officers Rich and Catterson possessed

       reasonable suspicion to conduct a brief detention for investigative purposes.

       Having seen liquor store packages handed to youthful-appearing individuals,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015   Page 5 of 6
       the officers requested verification of the ages of those in possession of the

       packages. The method employed, a brief detention of an already-stopped

       vehicle and verbal request for age verification, presented a minimal intrusion

       into daily activities. The need of law enforcement to prevent the consumption

       of alcohol by minors is strong. Under these circumstances, L.C. has not shown

       that evidence was obtained in violation of his rights under Article 1, Section 11

       of the Indiana Constitution.



                                                Conclusion
[13]   The juvenile court did not abuse its discretion by admitting evidence obtained

       during a detention of L.C. and his companions.


[14]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1410-JV-708 | April 28, 2015   Page 6 of 6